Citation Nr: 0305727	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  95-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for lumbar spine sprain, for purposes of accrued 
benefits.

2.  Entitlement to a disability rating in excess of 10 
percent for a conversion reaction, for purposes of accrued 
benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Paula M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from January 1940 to 
April 1942.  He died in May 1993.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for the 
cause of the veteran's death.  The claims for accrued 
benefits were thereafter incorporated as part of the appeal.  

In September 1997, the Board remanded this case for 
additional development.  Following completion of the 
development, in October 1999 the Board denied a rating in 
excess of 10 percent for a conversion reaction and a 
compensable rating for history of sprain of the lumbar spine, 
for accrued benefit purposes.  Also, the Board denied service 
connection for the cause of the veteran's death, finding that 
the claim was not well grounded under then-prevailing legal 
authority.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  While the case was pending at 
the CAVC, in December 2000 counsel for the Secretary of VA 
filed a Motion for a Partial Summary Affirmance and Partial 
Remand of the Board's decision.  

The Secretary requested that the CAVC affirm the portion of 
the Board's decision denying the appellant's claim for 
accrued benefits and vacate and remand that portion of the 
decision denying service connection for the cause of the 
veteran's death pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
(West Supp. 2002)).  By Order dated March 21, 2001, the CAVC 
denied the Secretary's motion for a partial summary 
affirmance, vacated the Board's October 1999 decision in its 
entirety, and remanded the matter for additional action.

The Board again remanded the case to the RO for additional 
development in December 2001.  The requested development has 
been completed.  The RO has returned the appeal for final 
appellate review.  


FINDINGS OF FACT

1.  The evidence of record at the time of the veteran's death 
does not show that his service-connected history of sprain of 
the lumbar spine, as opposed to other nonservice-connected 
low back disorders, produced characteristic pain on motion, 
muscle spasm on extreme forward bending, or any degree of 
functional loss.

2.  The evidence of record at the time of the veteran's death 
does not show that his service-connected conversion disorder, 
as opposed to other nonservice-connected disabilities, was 
productive of either definite social and industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran died in May 1993 from multi-organ and multi-
system failure, including heart failure and renal failure, 
secondary to diabetic glomerulosclerosis.

4.  At the time of his death, the veteran was service 
connected for a conversion reaction, rated as 10 percent 
disabling, and a history of lumbar spine sprain, rated 
noncompensable.

5.   The medical evidence does not establish that the 
service-connected conversion reaction or lumbar spine sprain 
caused, or contributed substantially or materially to cause, 
the veteran's death.

6.  Diabetes and abnormalities of the cardiovascular system 
and kidneys were not clinically evident in service or for 
many years thereafter and are not shown by any competent 
medical evidence to be related to the veteran's military 
service, any incident therein, including claimed exposure to 
mustard gas, or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for history of 
sprain of the lumbar spine, for purposes of accrued benefits, 
are not met.  38  U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.1000, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for a conversion reaction, for purposes of accrued benefits, 
are not met.  38  U.S.C.A. §§ 1155, 5107, 5121; 38 C.F.R. 
§§ 3.1000, 4.14, 4.132, Diagnostic Code 9402 (1996); 38 
C.F.R. § 4.130; Diagnostic Code 9424 (2002).

3.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312, 
3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records are negative for 
complaints or findings of diabetes, chronic heart, pulmonary 
or renal disease, or exposure to mustard gas.  

These records do show that in September 1941, the veteran was 
hospitalized for a severe sprain of the lumbar spine after he 
had fallen from a horse.  During the ensuing period of 
hospitalization, he continued to complain of severe low back 
symptoms.  It was felt that his complaints could not be 
attributed to an organic basis and he was diagnosed with 
psychoneurosis, hysteria.  A Medical Board determined that 
the veteran was unable to perform the duties of a soldier by 
reason of his psychoneurosis and recommended a medical 
discharge.  

Shortly after his separation from service, the veteran 
submitted a claim for VA disability benefits.  In November 
1942, he was afforded VA medical examination in conjunction 
with his claim.  His cardiovascular and digestive systems 
(including the liver) were normal.  Urinalysis was negative.  
He reported that he experienced low back pain "only in 
certain positions" and stated that his left foot dropped 
only if he was "not conscious."  Physical examination of 
the low back showed no gross abnormality and x-ray 
examination of the spine was normal.  Likewise, neurological 
examination was normal with no evidence of a nerve injury or 
foot drop.  The examiner indicated that he could find no 
organic basis for the veteran's somatic complaints.  The 
diagnosis was mental deficiency with manifestations of 
hysterical conversion phenomena.

By December 1942 decision, the RO granted service connection 
for mental deficiency with hysteria and assigned it a 10 
percent rating which remained in effect to the time of the 
veteran's death.  See 38 C.F.R. 3.951(b) (2002). 

In February 1948, the veteran again underwent VA examination.  
He complained of low back pain and stated he felt nervous.  
His cardiovascular, respiratory, and digestive systems, 
including the liver, were normal on examination.  Chest x-ray 
and urinalysis were also normal.  The diagnosis was mental 
deficiency with hysteria.

In April 1958, the veteran sustained injury to his cervical 
spine in an industrial accident.  In December 1958, he was 
hospitalized at a VA facility for treatment of the residuals 
of that injury.  On admission, the heart was noted to have 
regular rate and rhythm and there was no cardiac enlargement, 
murmur, or thrills.  Chest x-ray was normal and the liver was 
not palpable.  Examination of the back showed no 
costovertebral angle tenderness.  On neurological 
examination, deep tendon reflexes were bilaterally equal and 
active.  The veteran reportedly exhibited extreme mental 
anxiety during his hospitalization and was treated with 
tranquilizing drugs.  The diagnosis on discharge in March 
1959 included anxiety reaction in an emotionally unstable 
personality.  The examiner noted that the veteran was service 
connected for mental deficiency with hysteria, but that he 
had not been treated for that disability while hospitalized.  
No complaint or finding pertaining to the low back was 
recorded.  

In April 1962, the veteran was hospitalized after he reported 
upper gastrointestinal (GI) bleeding.  An upper GI series was 
performed and showed no changes which could explain the 
reported bleeding.  Chest x-ray revealed a normal heart and 
an electrocardiogram (EKG) did not suggest a myocardial 
infarction or ischemia.  The diagnosis was upper 
gastrointestinal bleeding, viremia, agent undetermined.  



An August 1962 private examination report shows that the 
veteran was examined in connection with complaints of neck 
pain referable to his 1958 industrial injury.  The 
examination report also noted that he reported experiencing 
pain in his low back since his 1958 industrial injury.  
Physical examination of the lumbar spine showed limited 
motion and bilateral paraspinal tenderness.  

In March 1963, the veteran submitted a claim of entitlement 
to VA nonservice-connected pension benefits, stating that he 
was unable to work due to his cervical spine disability.  On 
medical examination in May 1963, it was noted that he was 
status post laminectomy and fusion of the cervical spine.  

The examiner also noted that the veteran's service medical 
records showed a history of a low back strain, although no 
current complaints in that regard were recorded.  
Cardiovascular, digestive, and respiratory systems were 
normal, as were the lymphatic and hemic systems.  The 
peripheral vessel pulsations were normal.  The diagnoses 
included fusion of the cervical spine and history of chronic 
lumbosacral strain.

By June 1963 rating decision, the RO awarded service 
connection for history of sprain of the lumbar spine and 
assigned it a noncompensable rating.  The noncompensable 
rating remained in effect until the date of the veteran's 
death.  

Chronologically, the next pertinent document in the claims 
folder is a July 1991 letter from the appellant to the RO 
requesting assistance in obtaining an automobile large enough 
to accommodate the veteran's wheelchair.  She explained that 
although he had been totally disabled for many years, he had 
recently had a stroke and was now "flat in bed." 

In August 1991, the veteran submitted a claim of entitlement 
to nonservice-connected pension benefits.  He stated that his 
disabilities included prostate cancer, sciatica, chronic 
obstructive pulmonary disease (COPD), and congestive heart 
failure.  He also requested increased ratings for his low 
back and "nervous condition."

In support of his claims, the RO obtained clinical records 
from Mercy Hospital for the period from August 1989 to July 
1991.  These records show that the veteran was treated for a 
host of medical conditions, including diabetes mellitus 
(noted present for the past 22 years), coronary artery 
disease and congestive heart failure, COPD (noted secondary 
to a long history of smoking), chronic renal insufficiency 
(noted secondary to diabetic nephropathy), residuals of a 
cerebral vascular accident in November 1990, diabetic 
retinopathy, multiple ventral hernias, and bladder and 
prostate cancer.  

Although these records contain no complaint of low back pain 
or psychiatric disorder, a June 1991 hospitalization report 
shows that the veteran was admitted for severe hip and lower 
extremity pain.  The examiner indicated that the etiology of 
the veteran's pain was not immediately forthcoming, although 
he noted that the veteran had a history of bladder cancer 
which was no longer followed, at his request.  The initial 
impressions included progressive recent onset of severe, 
intractable hip and lower extremity pain, diagnoses included 
the possibility of cord compression syndrome, colonic 
pathology, diabetic neuropathy, and possibility of 
psychological overlay.  During that hospitalization, the 
veteran was placed on analgesics with significant improvement 
of pain.  A bone scan was interpreted as showing a mild loss 
of normal definition throughout the spine, consistent with 
degenerative joint disease, but no other significant 
abnormality for a person of the veteran's age.  

A computerized tomographic (CT) scan of the lumbar spine 
showed the lumbar vertebrae were normal.  Disc bulges were 
noted at L4-5 and L5-S1, with mild stenosis noted at L5-S1.  
The diagnoses included right lower extremity pain secondary 
to sciatica, history of bladder cancer, and abnormal 
prostatic exam.  

In a September 1991 Examination for Housebound Status or 
Permanent Need for Aid and Attendance, a private examiner 
indicated that the veteran was status post cerebral vascular 
accident with ataxia and emotional lability.  It was also 
noted that he had diabetes mellitus with peripheral 
neuropathy, coronary artery disease, and congestive heart 
failure with dyspnea on exertion.  The examiner concluded 
that the veteran was in need of aid and attendance due to 
these disabilities.

In October 1991, a private physician indicated that he had 
performed an outpatient psychiatric examination of the 
veteran.  By way of history, he noted that the veteran had 
diabetes mellitus, multiple surgeries with significant 
residual dysfunction, and a history of a cerebral vascular 
accident with residual paralysis and almost total blindness.  
The veteran reported a history of bladder cancer with 
prostate and testicle removal.  The examiner indicated that 
"[p]sychiatrically, [the veteran] is in severe and chronic 
pain.  He is also severely depressed with a dysphoric mood 
all of almost all of the time."  He was noted to be 
irritable and violent.  The examiner's diagnosis was major 
depression.

On VA medical examination in June 1992, the examiner 
indicated that the veteran's claims folder was not available 
for review, although he noted that the appellant was present 
to provide the veteran's medical history.  On examination, 
the appellant recalled that the veteran had complained of low 
back pain over the years.  She also noted that he had seen 
"a crazy doctor" in service and that he currently took some 
kind of "nerve pill," but she indicated that he was 
currently receiving no psychiatric treatment.  She reported 
that he had not worked since about 1962 due to cervical spine 
surgery.  She stated that in 1986, he was found to have 
bladder cancer.  

A history of diabetes mellitus, hypertension, and congestive 
heart failure was also noted.  The appellant stated that she 
and the veteran had been married for some 50 years.  
Regarding specific symptoms, she reported that he had a 
history of crying for no reason at all.  She dated such 
symptoms to his stroke in November 1990.  The examiner 
concluded that the veteran had symptoms and history of a 
cerebrovascular accident in November 1990 with mild to 
moderate dementia as a consequence.  

He concluded that the veteran's stroke and resulting dementia 
did not appear to be related to his military service.  It was 
also noted that although the veteran was given a diagnosis of 
a conversion disorder in service, such disorder had clearly 
not persisted over the years.  He also noted that the veteran 
was currently unable to ambulate and that it was certainly 
possible that such was due to a low back problem secondary to 
degenerative arthritis.  Again, however, the examiner noted 
that he did not have the veteran's medical records or claims 
folder and x-ray examination of his low back was not 
conducted.  The diagnoses included multi-infarct dementia 
with pseudobulbar palsy.  The examiner assigned a Global 
Assessment of Functioning (GAF) scale score of 45, for major 
impairment in several areas, including retirement functioning 
and judgment, on the basis of dementia which was not felt to 
be service connected.

On subsequent June 1992 VA medical examination, the veteran 
reported low back pain since service.  The pain was described 
as moderate to severe in intensity with radiation along the 
back to both thighs and knees.   It was noted that the 
veteran had a history of a stroke in 1990 with subsequent 
difficulty walking without the assistance of a walker.  He 
stated that in the last six months, his low back pain had 
worsened and that he was unable to walk.  The examiner noted 
that he had surgery for prostate cancer with metastases and 
had been wheelchair bound ever since.  

Physical examination showed that he was unable to stand 
without support.  Movement of the low back was difficult to 
evaluate, but the examiner indicated that it appeared to be 
severely restricted.  There was moderate tenderness over the 
lumbosacral spine.  The diagnoses included low back pain 
since service, worsened since he had metastases to the 
lumbosacral spine from prostate cancer.  It was noted that 
the veteran was wheelchair bound due to a cerebral vascular 
attack.  He was also diagnosed as having peripheral 
neuropathy due to diabetes mellitus.

By March 1993 rating decision, the RO continued the 10 
percent protected rating for conversion reaction and the zero 
percent rating for lumbar spine sprain.  The veteran 
disagreed with the RO's determination in March 1993.

In May 1993, the veteran died at the age of 71.  The death 
certificate listed the cause of death as chronic renal 
failure and heart failure.  An autopsy was not performed.

The following month, the appellant's claim for Dependency and 
Indemnity Compensation (DIC) and accrued benefits was 
received at the RO.  In September 1993, she alleged that the 
veteran had told her during his lifetime that he was 
"gassed" in service with mustard gas.  In the alternative, 
she theorized that his service-connected conversion reaction 
contributed to his fatal heart failure and that his service-
connected low back disability "contributed greatly to the 
general deterioration of his condition."  

In a September 1993 VA Form 9, she argued that she was 
entitled to DIC benefits because in the 1960s, an official at 
the Longbeach VA Medical Center (VAMC) had promised her that 
if she became the veteran's widow, she would get "a widow's 
service-connected pension."

As set forth above, in September 1997, the Board remanded 
this matter for additional development of the evidence, to 
include obtaining additional VA outpatient treatment records, 
particularly those pertaining to the last two years of the 
veteran's life.  In addition, the Board directed the RO to 
contact the National Personnel Records Center (NPRC) in light 
of the appellant's contention that the veteran had been 
exposed to mustard gas in service.  

Pursuant to the Board's remand, the RO contacted the NPRC and 
requested information regarding the veteran's claimed 
exposure to mustard gas in service.  The NPRC responded in 
August 1998 that there was no indication in the veteran's 
service records that he had participated in a mustard gas 
testing program.  The RO also contacted the VA Rating 
Procedures staff pursuant to VBA Circular 21-95-4.  According 
to a September 1998 Report of Contact, the staff indicated 
that a search of records revealed that the veteran's name was 
not on the list of participants in mustard gas 
testing/training compiled by the VA's Epidemiology Service. 

Also pursuant to the Board's remand, the RO obtained six 
volumes of VA and private medical records pertaining to the 
veteran for the period from September 1991 until his death in 
May 1993.  

These records show that in September 1991, the veteran 
applied for VA respite care.  On neurological examination in 
September 1991, he was described as emotionally labile and 
frequently tearful.  He had a wide-based, unsteady, ataxic 
gait with decreased sensation.  The diagnosis was status post 
cerebrovascular attack.  A June 1992 social work note 
indicates that the veteran had multiple medical problems 
including diabetes, a past cerebrovascular attack with 
emotional lability, prostate cancer with metastases to the 
spine and chronic low back pain.  It was also noted that the 
appellant had been taking care of the veteran since his 
stroke, but that she was scheduled for hip surgery and could 
no longer care for him herself.

In July 1992, the veteran was admitted to the Reno VA Nursing 
Home Care Unit for respite care.  On admission, it was noted 
that he had a "host of medical problems," including 
diabetes with severe retinopathy resulting in markedly 
decreased vision, diabetic nephropathy with renal 
insufficiency, and arteriosclerotic heart disease.  It was 
also noted that he had a huge hernia in the abdominal wall 
and that he had undergone multiple abdominal surgeries.  His 
past medical history was significant for cancer of the 
prostate and bladder since 1986, treated with a transurethral 
resection of the prostate, orchiectomy, and chemotherapy.  

It was also noted that he had had a stroke recently, as well 
as four prior heart attacks.  He was observed to have a 
frozen, chronically painful neck, secondary to several 
previous cervical laminectomies, and he complained of chronic 
pain in multiple areas which the examiner indicated was 
"poorly explained."  On examination, the veteran was 
observed to be "very unhappy" and burst into tears 
frequently.  The examiner indicated that some of this seemed 
to be due to pseudobulbar crying, but some of it appeared to 
be genuinely a function of his not being able to see, have 
sexual relations with his wife, or get around on his own 
anymore.  However, he was described as alert, oriented and 
cooperative.  Examination of the back showed no lumbosacral 
tenderness and he was in no acute distress in this respect.  
The assessments included diabetes with retinopathy and 
nephropathy, atherosclerotic disease, status post stroke and 
heart attacks, and very difficult social situation.

Daily treatment records corresponding to the veteran's stay 
at the VA Nursing Home Care Unit show that in July 1992, he 
was noted to be upset and crying with worry.  The assessment 
was anxiety because his wife was scheduled to have surgery 
that day.  In a July 1992 monthly summary, it was noted that 
he experienced chronic pain due to his cerebrovascular attack 
and cancer in his spine.  

The assessment was chronic pain.  In an August 1992 
psychology note, he was noted to be adjusting well and 
becoming active socially, although he still worried about his 
wife.  In a September 1992 monthly summary, he was described 
as very labile.  It was noted that he was depressed over his 
multiple medical problems and resulting helplessness.  
However, he was noted to do very well in social situations.  
In an October 1992 monthly summary, he was described as a 
very difficult patient who cried, yelled, or got angry when 
he did not get his way.  It was noted that he was upset over 
the fact that his wife could no longer care for him. 

In October 1992, the veteran was transferred to a private 
nursing home for further care.  His major diagnoses were 
noted to be diabetes with retinopathy and nephropathy, 
atherosclerotic cardiovascular disease, and status post 
stroke with hemiparesis.  Later that month, he was 
transferred to a private hospital after he became less 
responsive to stimuli.  His symptoms were attributed to mild 
to moderate dehydration.  

In November 1992, he was readmitted to the Reno VAMC due to a 
urinary obstruction.  On admission, he complained of severe 
pain, but could not say where it was located.  The examiner 
noted that the veteran had diabetes with secondary severe 
diabetic nephropathy and renal failure.  It was noted that he 
had a history of prostate cancer diagnosed 10 years 
previously with current metastases to the spine.  Also noted 
was a history of bladder cancer and orchiectomy diagnosed 
years earlier, a left cerebrovascular attack in 1990, 
coronary artery disease with four prior myocardial 
infarctions, a low back injury in 1940, and a cervical spine 
injury, status post laminectomy.  

During hospitalization, nurses notes described him as 
agitated, angry, depressed, and crying.  In one episode, he 
wrapped a light cord around his neck in an apparent suicide 
attempt.  

On psychiatric evaluation, he reported that he had wrapped 
the cord around his neck because he had been depressed about 
his physical condition; however, he stated he had no 
intention of killing himself and indicated that he currently 
felt better.  The psychiatrist concluded that the cord 
incident was more an attention-seeking gesture than a serious 
suicide attempt.  The diagnosis was adjustment disorder.

In December 1992, the veteran was transferred to a private 
nursing home.  In January 1993, he was admitted to a private 
hospital after he experienced respiratory failure due to 
pneumonia.  Following such hospitalization, he was discharged 
to his home, but he then developed a high fever and 
progressive weakness, and in February 1993, he was readmitted 
to the private hospital.  On admission, it was noted that he 
had a "multitude of medical problems," including diabetes, 
congestive heart failure, and respiratory failure.  On 
examination, he was determined to be septic and medication 
was initiated for chronic renal failure.  During that 
hospitalization, his diabetes became very difficult to 
control and he developed bilateral pneumonia.  After taking 
an abrupt turn for the worse, in March 1993, he was 
transferred to the VAMC in Reno.  His discharge prognosis was 
noted to be poor due to multiple system disease.  

On readmission to the Reno VAMC, it was noted that the 
veteran was a diabetic with underlying retinopathy and 
nephropathy and that he had prostate cancer with metastases 
to the spine.  It was also noted that he had a left cerebral 
infarct in about 1990 and on admission he was confused and 
disoriented.  He underwent psychiatric evaluation during that 
hospitalization and was noted to be alert and oriented.  The 
veteran exhibited no significant difficulties with speech or 
cognition, although he lacked perception secondary to 
diabetes.  He was not able to describe his physical problems 
in detail, but clearly recognized his limitations and 
understood that he needed care.  He appeared depressed and 
reported that his mood was a 3 on a scale of 1 to 10.  His 
affect was tearful several times during the interview and he 
described a feeling of "being stripped of everything."  


In spite of his depression, he denied suicidal ideation or 
intent and evidenced adequate pragmatic judgment.  One of his 
greatest limitations was noted to be his short term memory 
loss.  The impressions were dysthymia, provisional.  It was 
noted that his memory impairment could be due either to 
depression or sensory deprivation.  Later that month, he was 
again evaluated after he exhibited a change in his mental 
status and agitation which was felt to be related to his 
decline in health.  The impressions were delirium, rule out 
dysthymia.  

In May 1993, the veteran developed renal failure secondary to 
diabetic glomerulosclerosis.  A decision was made to provide 
only supportive and comfort care as he had multiple system 
and organ failure and almost no chance of recovery.  Later 
that month, he died.  Both the VA death summary and the death 
certificate list the cause of death as secondary to multi-
organ and multiple systems failure including heart and renal 
failure.  

In addition, the following diagnoses were noted:  status post 
urosepsis, pulmonary Pseudomonas infection, urinary and 
bronchial candidiasis, chronic renal failure secondary to 
diabetic glomerulosclerosis, atrial fibrillation and 
congestive heart failure, diabetes mellitus, chronic 
obstructive pulmonary disease, bleeding diathesis, 
psychiatric illness, malnutrition, prostate cancer and 
bladder cancer with bony metastases, status post left 
cerebrovascular accident with right hemiparesis, status post 
cholecystectomy, status post orchiectomy, and history of old 
myocardial infarction.

The Board again remanded the case to the RO in August 2001 
for compliance with the VCAA, including to obtain a medical 
opinion as to the cause of the veteran's death.  

In June 2002, a VA doctor reviewed the veteran's claims 
folder in detail.  The doctor stated that it was quite clear 
that the veteran died from diabetic glomerulosclerosis and 
that it was not likely that his service-connected lumbar 
strain contributed to or substantially hastened his death.  
The doctor also stated that review of the claims folder did 
not indicate that the veteran's conversion disorder 
contributed in any significant manner to his demise.

In an August 2002 addendum to the report, the VA doctor 
further reported that he could not find any evidence in the 
medical file indicating that the veteran's experiences during 
service caused or materially contributed to his death or that 
any of the disabilities that caused or contributed to his 
death were related to his active service.   

Analysis

Preliminary Matter: Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her as to whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate her claims by means of the discussions in the 
August 1993 rating decision, May 1996 statement of the case 
(SOC); May 1996, April 1999, and August and September 2002 
supplemental statements of the case (SSOC); September 1997 
and December 2001 Board remands; and March 2002 letter from 
the RO.  She was informed of the requirements to establish 
service connection for the cause of the veteran's death and 
of the relevant rating criteria for a conversion reaction and 
lumbosacral strain.  She was also asked to submit specific 
evidence in support of her claims in letters from the RO 
dated in August 1994, October 1997, June and September 1998, 
and March 2002.  VA further informed the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf by means of the August 2002  SSOC and March 2002 
letter.  Therefore, VA has no outstanding duty to inform her 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
complete service medical records and his VA and private 
treatment records.  The RO also requested information 
regarding the veteran's claimed exposure to mustard gas in 
service from the NPRC and the VA Rating Procedures staff.  
There is no indication of relevant records that the RO failed 
to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA obtained a medical opinion(s) in 
this case in June and August 2002.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent possible.  No further action is warranted. 

It is well to note that the RO, in its August 2002 
supplemental statement of the case, clearly indicated that it 
had fully considered the new law whose provisions were set 
forth.

Accrued Benefits

General Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000(a)(1)(i) (2002).


A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  

Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).   The appellant 
in this case met this requirement by submitting a claim for 
accrued benefits in June 1993, approximately one month after 
the veteran's death.

The regulations provide that "evidence in the file at date 
of death" as used in paragraph (a) of 38 C.F.R. § 3.1000 
will be considered to have been met when there is on file at 
the date of the veteran's death, notwithstanding § 3.200(b), 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(a)(4)(i) (2002).


Therefore, even though the foregoing regulation does not 
permit the building of the entire case after the veteran's 
death, it does permit the filling in of missing details. 
Hayes v. Brown, 4 Vet. App. 353 (1993); see also Smith v. 
Brown, 10 Vet. App. 330, 335 (1997) (stating that, in Hayes, 
4 Vet. App. at 360-61, the CAVC held that "evidence in the 
file at date of death" may include private hospital and 
examination reports submitted after date of death; permitting 
consideration of evidence deemed constructively in file at 
date of death.) 

At the time of his death, the veteran had initiated appeals 
from denials of increased ratings of his service-connected 
conversion reaction and history of sprain of the lumbar 
spine.  As the appellant's claim is derivative of any benefit 
to which he might have been entitled at his death, the 
Board's primary analysis must be one that considers the 
underlying claims, in this case, entitlement to a compensable 
rating for history of sprain of the lumbar spine and a rating 
in excess of 10 percent for conversion reaction.


Lumbar spine sprain

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where an increased 
rating is at issue, as in this case, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2002).  

If there is a question as to which evaluation to apply to the 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

At the time of his death, the veteran's service-connected low 
back disability, (history of sprain of the lumbar spine) was 
rated by the RO as noncompensable pursuant to Diagnostic Code 
5295, which addresses disabilities most closely reflecting 
lumbosacral strain.  

Under those provisions, a zero percent evaluation is 
warranted for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is warranted where 
there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Severe 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Consideration has been given to other potentially applicable 
provisions, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5293, but given the medical history of record, as well as 
the original characterization of the veteran's service-
connected disability by medical professionals, the Board 
agrees with the RO that his service-connected disability 
(history of sprain of the lumbar spine) is most appropriately 
rated under Diagnostic Code 5295.  See 38 C.F.R. § 4.20 
(2002); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In evaluating this claim, the Board must consider whether a 
higher disability evaluation was warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2002).  

The Board has carefully considered the evidence of record in 
conjunction with the Diagnostic Code 5295, as well as the 
factors enumerated under 38 C.F.R. §§ 4.40 and 4.45.  After 
such consideration, however, it is concluded that the 
evidence of record does not support assignment of a 
compensable rating for the veteran's service-connected 
history of sprain of the lumbar spine.  

In this case, relevant clinical records dated prior to June 
1992 are negative for complaints of low back pain.  For 
example, treatment records from Mercy Hospital for the period 
from August 1989 to July 1991 are negative for complaints of 
low back pain.  On VA examination in June 1992, however, the 
veteran reported that he had low back pain since service 
which had worsened in the past six months.  

The examiner indicated that the increase in severity of the 
veteran's low back symptoms was due to cancer of the 
lumbosacral spine.  Likewise, while the remaining medical 
evidence of record shows that the veteran continued to 
complain on occasion of low back pain, without exception, his 
current symptoms were attributed to the metastasized cancer 
of the spine, rather than his service-connected history of 
lumbar spine sprain.  There is no evidence of record to 
suggest that the low back symptoms reported by the veteran 
prior to his death were due to his service-connected 
lumbosacral strain, as opposed to nonservice-connected 
disability.  

In that regard, the Board notes that a June 1991 private 
hospitalization report showed that the veteran exhibited mild 
degenerative changes of the lumbar spine, as well as disc 
bulges at L4-5 and L5-S1 with mild stenosis noted at L5-S1.  
Again, there is no indication of record that this low back 
pathology was attributable to service or his service-
connected history of sprain of the lumbar spine.  In fact, 
when he underwent VA medical examination in November 1942, x-
ray examination of the spine was normal with no evidence of 
arthritis.  

In summary, a compensable rating for the veteran's low back 
disability is not warranted based on the evidence of record.  
Although his low back was clearly symptomatic in the years 
prior to his death, his objective symptoms were shown to have 
been attributable to nonservice-connected disability.  Under 
38 C.F.R. § 4.14, the Board is prohibited from using 
manifestations not resulting from service-connected disease 
or injury in rating the veteran's disability.  As there is no 
evidence of record showing that his service-connected low 
back disability, in and of itself, produced characteristic 
pain on motion, muscle spasm on extreme forward bending, any 
degree of functional loss, etc., a compensable rating is not 
warranted, for the purpose of accrued benefits.  The 
preponderance of the evidence is against the claim.
Conversion reaction

For similar reasons, an evaluation in excess of 10 percent 
for conversion reaction is not warranted.  The veteran's 
disability was originally evaluated by the RO under 38 C.F.R. 
§ 4.132, Diagnostic Code 9402, pertaining to conversion 
disorder.  Under those criteria, a disability rating of 10 
percent was assigned for neurotic symptoms which may somewhat 
adversely affect relationships with others but which did not 
cause impairment of working ability.  The next higher rating 
(30 percent) was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9402 (1996).

During the pendency of the appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective November 
7, 1996.  Under the new rating criteria for conversion 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9424 (2002), a 
10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress; or it is the case 
that the veteran's symptoms are controlled by continuous 
medication.

A 30 percent disability evaluation, the next highest rating, 
is appropriate where there are occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9424 (2002).


Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In this case, after reviewing the record, the Board concludes 
that the symptomatology reported above does not warrant a 
disability evaluation in excess of 10 percent for the 
veteran's conversion reaction either under the old or revised 
rating criteria.  Simply put, the evidence does not reflect 
that in the years prior to his death, he suffered from 
conversion reaction, inasmuch as that condition was not 
diagnosed, nor were any of his psychiatric symptoms 
attributed to service-connected conversion reaction.  

While veteran suffered from symptoms such as depression, 
anger, anxiety and emotional lability in the years prior to 
his death, his symptoms were consistently attributed to 
nonservice-connected disability.  For example, on examination 
in October 1991 the examiner attributed the veteran's 
emotional lability to residuals of cerebrovascular accident.  

Likewise, on VA examination in June 1992 the examiner 
indicated that the veteran had mild to moderate dementia as a 
consequence of cerebrovascular accident.  The examiner noted 
that, although the veteran was service connected for 
conversion disorder, the disability was not present.  A GAF 
scale score of 45 was assigned on the basis of nonservice-
connected dementia only.  Thus, without evidence of current, 
active conversion reaction, the Board cannot grant a 
disability evaluation in excess of 10 percent.




To be entitled to a higher disability rating, i.e. 30 
percent, for conversion reaction under the old rating 
criteria, the evidence of record would have to show that the 
veteran experienced definite social and industrial impairment 
as the result of service-connected conversion reaction (as 
opposed to the residuals of his cerebrovascular accident or 
to any other nonservice-connected disability).  38 C.F.R. § 
4.132, Diagnostic Code 9402 (1996).  As indicated above, none 
of the evidence of record indicates that the veteran's 
conversion reaction was productive of definite social and 
industrial impairment.  Again, the only psychiatric 
symptomatology mentioned was attributed to nonservice-
connected causes.  

In order to be entitled to a 30 percent evaluation for 
conversion reaction pursuant to the new rating criteria for 
psychiatric disabilities, the evidence of record would have 
to show that the veteran suffered from occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although the veteran is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, Diagnostic Code 9424 (2002).

The evidence of record does not reveal any evidence of 
occupational and social impairment due to the service-
connected conversion reaction.  While the veteran exhibited 
symptomatology such as depression, anxiety, memory loss, and 
emotional lability, his symptoms were attributable to other 
nonservice-connected causes.  Thus, the evidence does not 
provide a basis for the award of a 30 percent evaluation 
under the new rating criteria.

Based on a thorough review of the evidence in the claims 
file, and for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for an increased evaluation for 
conversion reaction under either the schedular criteria in 
effect prior to November 7, 1996, or the revised criteria 
effective on and after that date, for the purpose of accrued 
benefits.  Essentially, given the absence of any objective 
medical evidence of complaints, treatment, findings or of a 
diagnosis of conversion reaction, a disability rating in 
excess of 10 percent is not warranted.  


Cause of Death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular-renal disease or 
diabetes mellitus may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Pursuant to 38 C.F.R. § 3.316 (2002), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  

Service connection may not be established for any of these 
conditions if the claimed condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition. 38 C.F.R. § 3.316 (2002).

In this case, the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  According to the death 
summary and death certificate, the veteran died in May 1993 
as a result of multi-organ and multi-system failure, 
including heart and renal failure, secondary to diabetic 
glomerulosclerosis.  These diseases were not clinically 
evident in military service or for many years thereafter and 
are not listed among the presumptive medical disorders 
resulting from exposure to mustard gas.  The record contains 
no competent evidence linking these conditions to the 
veteran's military service, any incident therein, including 
claimed exposure to mustard gas, or to any service-connected 
disability, including conversion reaction or lumbar spine 
strain.  Additionally, there is no competent evidence to 
suggest that the veteran's service-connected disabilities, 
i.e., lumbar strain or a conversion disorder, either 
contributed or were causally related to his death.  

To the contrary, the VA examiner in June and August 2002 
specifically concluded that it was not likely that the 
veteran's service-connected lumbar strain or conversion 
disorder contributed to his death and that there was no 
evidence of record indicating that his experiences during 
service caused or materially contributed to his death or that 
any of the disabilities that caused or contributed to his 
death, i.e., cardiovascular or kidney disease or diabetes 
mellitus, were related to his active service.  This opinion 
is found to be probative because it was provided by a medical 
doctor and was based upon detailed review of the claims file.  
Moreover, there is no competent evidence of record refuting 
this opinion.    

The only evidence of record which in any way relates the 
cause of the veteran's death to his service or service-
connected disabilities are the appellant's own statements.  
However, because she does not possesses a recognized degree 
of medical training or knowledge, her own lay opinions as to 
medical causation are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492,  494 (1992).

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2002).  

In reaching this decision, the Board has considered the 
appellant's contention that she is entitled to DIC benefits 
because a VA employee in the 1960s advised her that she would 
receive such benefits on the veteran's death.  Although not 
articulated in terms of "estoppel," her argument seems to 
be, in part, based by implication on an estoppel theory.  
However, the CAVC has emphasized that the payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  Harvey 
v. Brown, 6 Vet. App. 417, 423 (1994).  Therefore, even 
assuming that the appellant may have received erroneous 
information from a VA employee, she is not entitled to DIC 
benefits by reason of estoppel.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
conversion reaction, for purposes of accrued benefits, is 
denied.

Entitlement to an increased (compensable) rating for history 
of sprain of the lumbar spine, for purposes of accrued 
benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

